In re Dave, Gerard; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, No. 276 — 406.
Writ granted in part and denied in part; case remanded. Relator’s sentence is vacated and his case remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991) and State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). Relator’s writ is otherwise denied.
DENNIS, J., not on panel.